Citation Nr: 9915954	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-03 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a herniated nucleus pulposus with low back pain 
and spina bifida occulta.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from October 1946 to March 
1948, from September 1948 to March 1959 and from March 1959 
to May 1967.  This matter came before the Board of Veterans' 
Appeals (hereinafter "the Board") on appeal from a July 1994 
rating decision of the New Orleans, Louisiana Regional Office 
(hereinafter "the RO") which, in pertinent part, granted 
service connection for post-traumatic stress disorder and 
assigned a noncompensable disability evaluation and granted 
service connection for residuals of a herniated nucleus 
pulposus with low back pain and spina bifida occulta with a 
10 percent disability evaluation.  A January 1996 rating 
decision increased the disability evaluation assigned for the 
veteran's service-connected post-traumatic stress disorder to 
10 percent.  

In April 1997, the Board remanded this appeal to the RO to 
inquire whether the veteran was in receipt of disability 
compensation from the Social Security Administration, to 
obtain private and/or Department of Veterans Affairs 
(hereinafter "VA") treatment records and to afford the 
veteran VA psychiatric and orthopedic examinations.  A July 
1998 rating decision, in pertinent part, increased the 
disability evaluation assigned for the veteran's service-
connected residuals of a herniated nucleus pulposus with low 
back pain and spina bifida occulta to 20 percent.  The 
veteran has been represented throughout this appeal by the 
Veterans of Foreign Wars of the United States.  

The Board notes that in the April 1999 informal hearing 
presentation, the accredited representative advanced 
contentions on appeal which the Board has construed as a 
claim for a total rating for compensation purposes based on 
individual unemployability.  As this issue has neither been 
developed nor certified for review on appeal, it is referred 
to the RO for appropriate action.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's post-traumatic stress disorder is 
productive of no more than moderate symptoms.  

3.  The veteran's post-traumatic stress disorder is 
productive of no more than definite social and industrial 
impairment.  

4.  The veteran's lumbar spine disorder is productive of no 
more than severe pain and functional impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7 and Diagnostic Code 9411 (1996); 38 
C.F.R. Part 4, including §§ 4.3, 4.7 and Diagnostic Code 9411 
(1998).  

2.  The schedular criteria for a 40 percent for residuals of 
a herniated nucleus pulposus with low back pain and spina 
bifida occulta have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, including §§ 4.3, 
4.7, 4.40, 4.45, 4.59 and Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A review of the record indicates that the 
veteran's claims are plausible and that all relevant facts 
have been properly developed.  Accordingly, an additional 
remand, in order to allow for further development of the 
record, is not appropriate.  

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), because this appeal ensues from 
the veteran's disagreement with the ratings assigned in 
connection with his original claim, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999)  In 
this case, the RO has not assigned separate staged ratings 
for any of the disabilities at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claims, as to these matters, as 
"increased [evaluations]" although the appeals have been 
developed from his original claim.  In this regard, in both 
the original rating decision of July 1994 and pursuant to the 
January 1996 rating decision, which increased the disability 
evaluation assigned for the veteran's service-connected post-
traumatic stress disorder, and the July 1998 rating decision, 
which increased the disability evaluation assigned for the 
veteran's service-connected residuals of a herniated nucleus 
pulposus with low back pain and spina bifida occulta, the RO 
addressed all of the evidence of record and the increased 
evaluations granted pursuant to the latter rating decisions 
were made effective back to the date of the original grant of 
service connection.  Thus, the veteran was not harmed by the 
absence of "staged" ratings.  See Fenderson.  


I. Post-Traumatic Stress Disorder

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  The Board 
notes that the regulations governing the evaluation of mental 
disorders were amended as of November 7, 1996.  See 61 Fed. 
Reg. 52695-52702 (October 8, 1996) (to be codified at 38 
C.F.R. §§ 4.125-4.130).  The Board observes that the 
regulations applicable as of November 7, 1996, are more 
favorable to the pending claim for an increased rating.  
Therefore, the Board concludes that the appellant's claim 
will be evaluated under the new regulations governing post-
traumatic stress disorder.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (when there has been a change in an 
applicable regulation after a claim has been filed, but 
before final resolution, the regulation most favorable to the 
claimant must be applied).  The regulations in effect as of 
November 7, 1996, provide that a 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(1998).  

Under the regulations in effect prior to November 7, 1996, a 
10 percent evaluation is warranted for emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation requires 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite impairment.  A 50 percent evaluation 
requires that the veteran's ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that his reliability, flexibility 
and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  In Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" as utilized in 
38 C.F.R. § 4.132 (1993) was "qualitative" in character, 
whereas the other descriptive terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of satisfying the Board's statutory 
duty to articulate the "reasons and bases" for its decision 
under 38 U.S.C.A. § 7104(d)(1).  The Board subsequently 
requested an opinion from the Office of the General Counsel 
of the VA.  In a precedent opinion dated in November 9, 1993, 
the General Counsel concluded that the term "definite" is 
to be construed as denoting "distinct, unambiguous and 
moderately large in degree."  It represents a degree of 
social and industrial impairment that is "more than 
moderate, but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite" when applying the provisions of 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran underwent a VA post-traumatic stress disorder 
examination in March 1994.  He reported that he would still 
have "attacks" and anxiety.  The examiner reported that the 
veteran was alert and oriented to time, place, person and 
situation.  The examiner noted that the veteran's mood was 
anxious at times and that his affect was euthymic.  It was 
observed that the veteran's thought process was goal directed 
and that he had no auditory or visual hallucinations and no 
homicidal or suicidal ideation.  The examiner reported that 
the veteran's judgment and insight were fair.  It was noted 
that the veteran tended to veer off into more pleasant 
subjects such as good times he had at a jungle warfare 
training school.  As to an impression, the examiner noted 
that the veteran was not psychologically minded and that he 
tended to use the defense of dissociation when he would get 
onto stressful subjects.  The diagnoses included post-
traumatic stress disorder, mild, delayed and generalized 
anxiety disorder and panic attacks.  

A March 1994 VA psychological testing report noted that the 
veteran indicated that he had experienced chronic stress and 
worry about his health for the last several years.  It was 
observed that the veteran reported no history of flashbacks, 
but indicated that he did have to work to actively block 
thoughts and memories.  The examiner noted that the veteran 
was alert, cooperative and fully oriented to person, place 
and time.  The veteran's mood was predominantly euthymic and 
his affect was slightly tense. The examiner reported that the 
veteran's memory appeared intact in the recent and immediate 
realms, with vagueness noted in remote recall of service 
events.  The examiner noted that there was no evidence of a 
thought disorder and that there were no reported audio or 
visual hallucinations or delusions.  There was also no 
indication of suicidal or homicidal ideation.  The diagnoses 
included generalized anxiety disorder and undifferentiated 
somatoform disorder.  

A January 1996 statement from Dr. Meyers indicated that the 
veteran's nervous condition had, at times, necessitated 
hospitalization with symptoms that seemed to be associated 
with other causes. 

Treatment reports from the Green Clinic dated in April 1997 
indicated diagnoses including panic attacks.  A May 1997 
report noted that the veteran had multiple problems including 
severe depression and other psychosomatic disorders.  The 
diagnoses, at that time, included psychosomatic disorder with 
depression.  

The veteran underwent a VA psychiatric examination in June 
1997.  He reported that he last worked eight years ago and 
that he had stopped working due to his "medical condition".  
The veteran complained of restless sleep because of having to 
go to the bathroom.  He also reported that he did not dream 
anymore and that his appetite was okay.  It was observed that 
the veteran indicated that he would become depressed from 
time to time and noted that he talked about having increasing 
panic.  The veteran also reported that he had felt that there 
was a third person in his house and that such feeling placed 
him in a posture of hypervigilence on occasion.  He reported 
that he just sat around and watched television all day as he 
felt "very weak".  The examiner reported that the veteran 
was verbal, alert and oriented for the most part.  The 
examiner related that the veteran's affect was somewhat 
restricted and that he denied any homicidal or suicidal 
ideation as well as any hallucinations.  The veteran's memory 
and concentration were clearly impaired and his judgment was 
also noted to be impaired.  The examiner indicated that there 
was some indication of a thought disorder, but that the 
veteran was not frankly paranoid.  It was noted that reality 
testing could become tenuous at times.  The diagnoses 
included post-traumatic stress disorder, delayed; anxiety 
disorder, not otherwise specified, and dementia, not 
otherwise specified.  The GAF score was 60 (recurrent panic 
attacks, few friends, significant difficulty in concentrating 
and remembering data).  The examiner commented that in his 
opinion, the veteran's current rating for social and 
industrial impairment as a result of the post-traumatic 
stress disorder was the appropriate one.  The examiner also 
remarked that the veteran was probably unemployable due to 
his mental condition alone and that such level of social and 
industrial impairment was caused, for the most part, by the 
veteran's anxiety disorder.  

In a June 1997 lay statement, the veteran's wife reported 
that the veteran had been treated for various disorders, 
including extreme anxiety, on multiple occasions from October 
1996 to April 1997.  She indicated that the veteran had not 
been employed for about ten years because of his "physical 
condition".  

It is observed that the clinical and other probative evidence 
of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of 
manifestations warranting a 30 percent evaluation under the 
new regulations.  38 C.F.R. Part 4, Diagnostic Code 9411 
(1998).  The Board notes that such regulations indicate that 
a 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.).  The Board observes that the 
most recent June 1997 VA psychiatric examination report noted 
that the veteran complained of restless sleep.  He also 
reported that he would become depressed from time to time and 
talked about having increasing panic.  The veteran also 
reported a feeling of a third person in his house which 
placed him in a posture of hypervigilance on occasion.  His 
affect was somewhat restricted.  The examiner further 
reported that the veteran's memory and concentration were 
clearly impaired and that his judgment was also impaired.  
The examiner noted that there was some indication of a 
thought disorder, but that the veteran was not frankly 
paranoid.  It was observed that reality testing could become 
tenuous.  The diagnoses included post-traumatic stress 
disorder, delayed; anxiety disorder, not otherwise specified; 
and dementia, not otherwise specified.  

Significantly, the June 1997 VA examiner assigned a GAF score 
of 60 for recurrent panic attacks, few friends and 
significant difficulty in concentrating and remembering data.  
A GAF of 60 is defined as "moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) OR 
any moderate impairment in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co- 
workers)."  The Board points out that the criteria for a GAF 
of 60 most closely approximate the criteria for a 30 percent 
rating under the new provisions of Diagnostic Code 9411.  In 
light of the examination findings discussed above and the GAF 
of 60, the Board finds that a 30 percent rating is warranted 
for the veteran's post-traumatic stress disorder under the 
new diagnostic criteria.  

The Board also notes that the veteran, in a VA Form 9 (Appeal 
to Board of Veterans' Appeals) received in December 1995, 
related that his post-traumatic stress disorder should be 
rated 30 percent disabling.  Moreover, the criteria for a GAF 
of 60 supports finding that the veteran's post-traumatic 
stress disorder is productive of moderate symptoms and the 
veteran's post-traumatic stress disorder was described as 
mild in March 1994.  Therefore, the Board finds than the 
veteran's post-traumatic stress disorder is productive of no 
more than definite social and industrial impairment under the 
old criteria of Diagnostic Code 9411.  See O.G.C. Prec. 9-93 
(Nov. 9, 1993).  

Furthermore, the June 1997 VA examiner commented that in his 
opinion, the veteran's current rating for social and 
industrial impairment as a result of post-traumatic stress 
disorder was the appropriate one.  The examiner also remarked 
that the veteran was probably unemployable due to his mental 
condition alone and that such level of social and industrial 
impairment was caused, for the most part, by the veteran's 
anxiety disorder.  The Board observes that the veteran is 
solely service-connected for post-traumatic stress disorder 
and is not service-connected for any other psychiatric 
disorder.  Therefore, the Board must consider the 
symptomatology referable to the veteran's service-connected 
post-traumatic stress disorder.  The examiner's reference to 
unemployability is apparently referable only to the diagnosed 
anxiety disorder, which the examiner diagnosed in addition to 
post-traumatic stress disorder.  Additionally, the 
preponderance of the evidence is against finding that the 
veteran's post-traumatic stress disorder is productive of 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impairment in 
the retention of only highly learned material, forgetting to 
complete tasks, and disturbances of motivation and mood.  

II. Residuals of a Herniated Nucleus Pulposus with
Low Back Pain and Spina Bifida Occulta

Under Diagnostic Code 5293, a 20 percent evaluation is 
warranted when the disability is moderate with recurring 
attacks; a 40 percent evaluation is warranted when the 
disability is severe with recurring attacks, with 
intermittent relief; and a 60 percent evaluation is warranted 
when the disability is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

A February 1994 private medical report from E. C. Meyers, 
M.D., indicated that the veteran had two ruptured discs in 
his back which caused extreme pain and that the veteran had 
degenerative arthritis of the back.  

The veteran underwent a VA general medical examination in 
March 1994.  He complained of "rough generalized 
degenerative joint disease".  The examiner indicated that 
the veteran did not appear to be in pain or distress and that 
he walked with a normal gait and carriage.  The examiner 
noted that the veteran's spine appeared to be straight.  
There was no point tenderness.  As to range of motion of the 
lumbar spine, forward flexion was 90 degrees, extension 
backward was 30 degrees, lateral flexion was 35 degrees, 
bilaterally, and rotation was 35 degrees, bilaterally.  The 
examiner indicated that such motions were essentially 
painless.  The diagnoses included osteoarthritis compatible 
with age.  

A January 1996 statement from Dr. Meyers indicated that he 
had treated the veteran for severe, disabling osteoarthritis.  
Dr. Meyers indicated that the veteran's arthritis was 
complicated by the fusing of vertebrae in his neck, back, 
shoulder joints, knees, arms, hands and feet.  It was noted 
that such fusions had resulted in bone spurs which had 
broken, thus resulting in constant pain.  Dr. Meyers 
indicated that X-rays taken of the veteran showed the worst 
case he had ever seen of bone fusions, spurs and broken 
spurs. 

The veteran underwent a VA spine examination in June 1997.  
He indicated that he had intermittent low back pain which was 
made worse with bending and walking short distances.  The 
examiner noted that there was tenderness in the L4-L5 
vertebral region.  The examiner also indicated that there 
were no postural deformities or fixed deformity and that the 
musculature of the veteran's back was normal.  The examiner 
reported that the range of motion provided was both active 
and passive range of motion and that such was limited by 
pain.  As to the lumbosacral spine, forward flexion was 45 
degrees, backward extension was 15 degrees, left and right 
lateral flexion was 20 degrees and left and right rotation 
was 20 degrees.  The examiner indicated that at the extreme 
range of motion in all directions for the lumbosacral spine, 
the veteran had severe pain.  The examiner reported that 
there was no neurological involvement.  The diagnoses 
included arthralgia of the thoracic spine and lumbar disc 
disorder.  The examiner commented that he felt the veteran 
was disabled to work due to the severe low back pain and also 
the pain in his neck which interfered with his driving. 

The Board has weighed the evidence of record.  In February 
1994, Dr. Meyers related that the veteran's ruptured discs in 
his back caused extreme pain.  At the VA spine examination in 
June 1997, the veteran indicated that he had intermittent low 
back pain which was made worse with bending and walking short 
distances.  The examiner reported that the range of motion 
provided was both active and passive range of motion and that 
such was limited by pain.  The examiner indicated that at the 
extreme range of motion in all directions for the lumbosacral 
spine, the veteran had severe pain.  While the examiner 
reported that there was no neurological involvement, the 
examiner commented that he felt the veteran was "disabled to 
work" due to the severe low back pain and also the pain in 
his neck which interfered with his driving.  

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is in 
equipoise as to whether there is a reasonable basis for 
concluding that the veteran's service-connected back 
disability is productive of severe pain and severe functional 
impairment under Diagnostic Code 5293.  Additionally, it is 
felt that to further delay reaching a final decision on the 
appeal of the claim in question by remanding in order to try 
to obtain additional evidence would not be in the best 
interests of the veteran.  Therefore, resolving doubt in the 
veteran's favor, the Board finds that a 40 percent evaluation 
is warranted.  38 U.S.C.A. § 5107(b).  

As for whether the criteria for a 60 percent evaluation under 
Diagnostic Code 5293 are met, the Board notes that the 
probative medical evidence is against finding that the 
veteran's service-connected back disability is productive of 
persistent symptoms such as demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc.  The June 1997 VA examination revealed 
no neurological impairment; and the veteran complained of 
intermittent pain at that examination, rather than pain with 
little intermittent relief.  Therefore, the Board finds that 
an evaluation in excess of 40 percent for residuals of a 
herniated nucleus pulposus with low back pain and spina 
bifida occulta is not warranted.  


ORDER

A 30 percent evaluation for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

A 40 percent evaluation for residuals of a herniated nucleus 
pulposus with low back pain and spina bifida occulta is 
granted, subject to the provisions governing the award of 
monetary benefits.  


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

 

